Citation Nr: 1227845	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  06-35 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for a lumbosacral strain for the period prior to February 27, 2009.   

2.  Entitlement to an evaluation greater than 40 percent for a lumbosacral strain for the period from February 27, 2009.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the RO in Philadelphia, Pennsylvania.  The case was subsequently transferred to the RO in Winston-Salem, North Carolina.  
 
In July 2010, the RO notified the Veteran that a travel board hearing was scheduled for August 2010.  The Veteran subsequently indicated that he did not want a hearing.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2011).

In November 2010, the Board remanded the Veteran's claims for additional development of the evidence.  After completing some of the requested development, the RO continued to deny, in part, the claim listed on the title page.  The appeal has been returned to the Board for further consideration.

Although the RO granted a higher, 40 percent rating for the Veteran's lumbosacral strain effective February 27, 2009, inasmuch as higher ratings for this disability are available, both before and after February 27, 2009, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as encompassing the matters set forth on the title page and the claim for a higher rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Finally, the Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for a skin disorder.  Following the November 2010 Board remand, in a November 2011 decision VA granted entitlement to service connection for psoriasis, fungal infections, tinea corpus and lichen planus simplex, and assigned a 10 percent rating effective February 9, 2006, the date the Veteran applied to reopen his claim for entitlement to service connection.  The Veteran has not filed a Notice of Disagreement in response.  Therefore, his appeal concerning this issue of entitlement to service connection for a skin disorder has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In the November 2010 remand, having determined that the Veteran's claim for a higher rating for the lumbosacral strain had been pending since December 1984, the Board instructed the RO to also consider the former rating criteria in evaluating the lumbosacral strain.  The Board noted that regulations pertaining to the evaluation of a lumbosacral strain and limitation of lumbosacral motion were amended effective September 26, 2003.  There continues, however, to be no indication in the record that the former rating criteria have been considered in the evaluation of the lumbosacral strain.  See e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5295 (2002).  Thus, additional development to correct this deficiency must be undertaken.  Stegall.  

Accordingly, the case is REMANDED for the following action:

After completion of any additional development deemed appropriate, the RO must re-adjudicate the issues of entitlement to an evaluation greater than 20 percent for a lumbosacral strain for the period prior to February 27, 2009, and entitlement to an evaluation greater than 40 percent for a lumbosacral strain for the period from February 27, 2009.  The RO/AMC must consider all evidence since the December 1984 claim, as well as the former and revised regulations pertaining to the evaluation of spine disabilities.  The Veteran must be provided notice of all applicable regulations.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


